DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication filed
on 29 October, 2019. In view of this communication, claims 11-21 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 14 recites the limitation “transmitter”. However, the drawings do not have a reference that shows this limitation.
 Therefore, the “transmitter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Metallurgical device with self-powered sensing.
Claim Interpretation
Claims 16 and 17 recite the limitations “axial-flow generator” and “radial-flow generator” respectively without further definitions of those limitations in the specification. The examiner is understanding the respective limitations to be same as “axial-flux generator” and “radial-flux generator”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 17, 19-21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Luhn et.al(DE102007035453A1), hereinafter referred to as Luhn.
Regarding Claim 11, Luhn discloses (Fig 1 below)[Para 0034] a metallurgical device (Para 0001), comprising: at least one machine part (Fig 1, 1) rotatable about an axis (Fig 1, AA); an energy consumer (Fig 1, 4) arranged on or in the machine part (Fig 1, 1); and an energy source (Fig 1, 1,2,3,4,5,6,7) in electrical connection with the energy consumer (4), wherein the energy source (Fig 1, 1,2,3,4,5,6,7)  is a generator in connection with the rotating machine part (1) for rotation therewith, wherein the generator (5, 6, 7) is otherwise free of any mechanical connection with the metallurgical device (1) and wherein the generator (5, 6, 7)is a housing element, on which at least one eccentric mass (Fig 1, 5,6) is arranged at a location that is at a distance radially (R1) from the axis (AA).

    PNG
    media_image1.png
    690
    545
    media_image1.png
    Greyscale

Regarding Claim 12, Luhn discloses the device according to claim 11. Luhn further discloses the machine part (Fig 1, 1) is a shaft or roller [Para 0001] for conveying cast or rolled stock.
Regarding Claim 13, Luhn discloses the device according to claim 11. Luhn further discloses the energy consumer (4) includes a sensor [Para 0002].
Regarding Claim 17, Luhn (Fig 1a below, Fr) discloses the generator is a radial-flow generator.(The direction of flux is in the radial direction as shown in Fig 1a below). See claim interpretation section.

    PNG
    media_image2.png
    458
    638
    media_image2.png
    Greyscale


Regarding Claim 19, Luhn discloses the device according to claim 18. Luhn further discloses (Fig 1 above) the metal plates (5, 6) are a component part of the housing element, wherein the housing [Para 0035] element is mounted rotatably in relation to the rotatable machine part (1) by bearings (8, 9) and wherein the carrier element (4) is connected to the rotatable machine part (1) for rotation therewith. (Para 0035 explicitly shows the housing in another embodiment from Luhn).
Regarding Claim 20, Luhn discloses the device according to claim 18. Luhn further discloses at least one of the metal plates (Fig 3 below, 17a) is connected to a multi-pole magnetic plate (Fig 3, 15) arranged between the metal plate (17a) and the carrier element (14a).
Regarding Claim 21, Luhn discloses the device according to claim 20. Luhn further discloses each of the metal plate (Fig 3 below, 17a) is connected to a respective multi-pole magnetic plate (Fig 3, 15) arranged between the respective metal plate (17a) and the carrier element (14a).

    PNG
    media_image3.png
    678
    702
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luhn in view of Liu et.al (CN103302112A), hereinafter referred to as Liu.
Regarding Claim 14, Luhn discloses the device according to claim 11 including the energy consumer (Fig 1 above, 4). Luhn does not disclose the energy consumer comprises a transmitter for transmitting a signal.
Liu discloses (Liu, Abstract) the energy consumer comprises a transmitter [Liu, Para 0020] (Liu, Fig 1 below, 4)for transmitting a signal.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the device of Luhn including the energy consumer with the transmitter for transmitting a signal as taught by Liu in order to provide automatic online detection of operating parameters [Liu, Para 0002].

    PNG
    media_image4.png
    411
    470
    media_image4.png
    Greyscale

Regarding Claim 15, Luhn discloses the device according to claim 11. Luhn does not disclose the generator comprises an electronic closed-loop control for closed-loop control of energy generated.
Liu discloses the generator (Fig 1 above, 2,4) comprises an electronic closed-loop control for closed-loop control of energy generated [Liu, Para 0004].
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the device of Luhn with the generator comprising an electronic closed-loop control for closed-loop control of energy generated as taught by Liu to provide automatic online detection and control of operating parameters [Para 0004].
Claim 16, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luhn in view of Helle et.al (US20100033166A1), hereinafter referred to as Helle.
Regarding Claim 16, Luhn discloses the device according to claim 11. Luhn discloses a generator but does not disclose the generator is an axial-flow generator(See claim interpretation).
Helle discloses [Para 0040] the generator is an axial-flow generator.
Regarding Claim 18, Luhn discloses the device according to claim 11. Luhn does not explicitly disclose the generator has two metal plates arranged parallel to one another and spaced apart axially from one another, wherein a number of coil rings arranged on a carrier element are arranged between the metal plates.
Helle discloses the generator (Fig 4a below) has two metal plates (24) arranged parallel to one another and spaced apart axially (d) from one another, wherein a number of coil rings (19) arranged on a carrier element (19a) are arranged between the metal plates (24).

    PNG
    media_image5.png
    382
    483
    media_image5.png
    Greyscale

For Claims 16 and 18, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Luhn with the generator being an axial flow generator with two metal plates arranged parallel to one another and spaced apart axially from one another, wherein a number of coil rings arranged on a carrier element are arranged between the metal plates, as taught be Helle to improve the efficiency of the flux generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832